1”. Resultando que en escritura de 16 de febrero de 1925 doña María G-arcía y Jesús manifestó ser dueña de una casa cuya descripción hizo, y ella y su esposo don Estanislao Ramos la hipotecaron a favor de don Ramón Schroder;
29. Resultando que según la inscripción primera de la *941finca, al acreditarse la posesión de la casa por construcción se dijo que el solar fué adquirido por concesión del munici-pio de Caguas;
39. Resultando que el Registrador de la Propiedad de Caguas inscribió la hipoteca en cnanto a la casa pero la negó en cuanto al solar en que está construida por observar que según el registro el solar es propiedad del municipio de Ca-guas, persona distinta de los esposos hipotecantes;
áQ. Resultando que por esa negativa de inscripción de la hipoteca en cnanto al solar don Estanislao Ramos interpuso el presente recurso gubernativo para que ordenemos esa ins-cripción ;
Primero: Considerando que constando en el registro de la propiedad inscrita la propiedad del solar a favor del mu-nicipio de Caguas no puede inscribirse la hipoteca que mo-tiva este recurso por ser el hipotecante persona distinta de la que aparece en el registro como dueña del solar;
Segundo: Considerando que si bien la posesión de la casa lleva consigo la presunción de que el solar en que está edificada pertenece al dueño de ella, no ocurre así cuando consta expresamente que se ha obtenido sólo una concesión del solar;
Tercero: Considerando que no se ha demostrado que fuese la intención del municipio que el recurrente sea dueño del solar cuya hipoteca quiere que sea inscrita; visto el ar-tículo 18 de la Ley Hipotecaria, debemos confirmar y con-firmamos la nota del registrador que ha sido recurrida.